IN THE COURT OF APPEALS OF TENNESSEE
                       AT KNOXVILLE
                                                         FILED
                                                         February 27, 1998

                                                         Cecil Crowson, Jr.
                                                         Appellate C ourt Clerk
PATRICIA ANNE PEHLMAN,                 )       KNOX CIRCUIT
                                       )
      Appellant                        )       NO. 03A01-9708-CV-00339
                                       )
v.                                     )       HON. WILLIAM K. SWANN, III
                                       )       JUDGE
GREGORY LAWRENCE                       )
PEHLMAN,                               )
                                       )
      Appellee                         )
                                       )
and                                    )
                                       )
SOBIESKI, MESSER &                     )
    ASSOCIATES,                        )
                                       )       VACATED and
      Intervenor                       )       REMANDED



Robert L. Crossley, Knoxville, for Appellant.
Wanda G. Sobieski, Knoxville, for Intervenor.


                               OPINION

                                               INMAN, Senior Judge



      At the outset we think it well to observe what this case is not about: the

enforcement of a lien for attorney fees.

      What the case is about is whether the motion of the plaintiff-wife

[hereafter Wife], to discharge the purported lien claimed by the erstwhile

attorney for Husband should have been granted, and specifically whether

Husband should have the opportunity to “resolve his dispute” with the

Intervenor, as provided for in the judgment.

      Intervenor Sobieski represented the defendant/husband [hereafter
Husband] in this divorce case during pre-trial procedures. She then

withdrew, with approval of the Court. Husband engaged other counsel and

the case was ultimately settled, with the residence of the parties, owned by

them as tenants by the entirety, being awarded to the Wife.

      Before the case was settled and judgment entered, the Intervenor filed a

Notice of Attorney’s Lien, pursuant to T.C.A. § 23-2-102, against “the

property located at 1947 Grenada Boulevard, Knoxville, Tennessee, 37922 in

the amount of $34,555.15 for unpaid legal fees and expenses.” This property

was owned by the parties as tenants by the entirety.

      After the final decree was entered, Wife filed a motion to discharge the

lien, asserting its invalidity. We note that only a statutory lien was asserted.

      The settlement was announced in open Court, approved by the judge

and thereafter reduced to judgment duly entered, which provides, as pertinent

here, that

      “Husband shall be solely responsible for immediately resolving
      his dispute with Wanda Sobieski so that her attorney lien is
      removed from the residence.”

      After argument of counsel, with no evidentiary hearing, the trial judge

declined to discharge the lien, holding that it was both statutory and

equitable, and emphasizing that Wife had knowledge of it and stressing the

reference to it in the final decree.

      Wife appeals, insisting that the lien is invalid under well-settled

principles, one being that the lien described in T.C.A. § 23-2-102 applies only

to the amount the attorney recovers for his client, see, Hudson v. Elk, 1989
WL 11875, and that Intervenor recovered nothing for her erstwhile client.

      Intervenor responds that her fees were contractual, and that any

property owned by her then client was subject to a lien, but that in any event

Wife waived any objections to the legality of the lien by entering into the
settlement which recognized it.

        Intervenor also claims that her lien extends to the interest of Wife,

whom she did not, of course, represent.

         Our review of the findings of fact made by the trial Court is de novo

upon the record of the trial Court, accompanied by a presumption of the

correctness of the finding, unless the preponderance of the evidence is

otherwise. TENN. R. APP. P., RULE 13(d).

         We think these arguments and the judgment below overlook a crucial

point: the judgment ordered Husband to resolve his dispute with his former

attorney.1 Whether the dispute concerned the amount of the fee, or the

purported lien, or both, does not appear, but in any event we think that

Husband should be accorded the opportunity, as the judgment provides, to

resolve his dispute with Intervenor, not only as to the amount of the fee, but

as to the validity of the lien.

         The language “resolve his dispute” is vague and uncertain, to a marked

extent. Intervenor interprets the words to mean, simply put, payment of the

fee, in which event she will release the lien. But we think the words are

susceptible of a larger meaning; otherwise the Court would simply have

ordered Husband to pay the fee. We think that, in view of the attorney-client

relationship, the husband must be given the benefit of any reasonable doubt

as to the meaning of the words because the cases clearly hold that such

matters must be closely scrutinized. See, Alexander v. Inman, 903 S.W.2d
686 (Tenn. 1986); Adams v. Mellon, 616 S.W.2d 485 (Tenn. App. 1981).

         The judgment is vacated and the case is remanded for an evidentiary

resolution of the reasonableness of the fee and the validity of the asserted


1
 The assets of the parties consisted principally of a mortgaged residence and some term life insurance
policies. Intervenor’s fees are nearly $35,000.00. Inquiry at argument revealed that this unusually high
amou nt was br ought a bout ov er custod y squab bling.
lien. Costs are assessed to the Intervenor.



                                       ____________________________
                                       William H. Inman, Senior Judge
CONCUR:



_______________________________
Houston M. Goddard, Presiding Judge



_______________________________
Herschel P. Franks, Judge